Citation Nr: 1715369	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  15-10 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral vestibular disease, claimed as vertigo.

2.  Entitlement to a total disability rating based on individual unemployability.

3.  Entitlement to an effective date earlier than January 23, 2015, for the awards of service connection for cerebellar degeneration with loss of use of the bilateral lower extremities and neurocognitive disorder associated with cerebellar degeneration.


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Agent


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from November 1964 to October 1966 and from January 1967 to December 1986.

This case comes before the Board of Veterans' Appeal (Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction over the appeal currently resides with the RO in New Orleans, Louisiana.  

In January 2016, the Veteran's representative withdrew a prior request for a Board hearing.

In March 2016, the Board remanded the claims then on appeal, including that of entitlement to a total disability rating based on individual unemployability (TDIU), for additional development.  In a September 2016 decision, the Board adjudicated several claims and remanded the claims for service connection for a bilateral leg disability and peripheral vascular disease and the claim for a TDIU for additional development.  The Board observes that the September 2016 decision incorrectly cited the Veteran's peripheral vestibular disorder as peripheral vascular disease, and the issue is now properly listed on the title page.  Despite an earlier November 2011 rating decision that denied service connection for peripheral vestibular disorder, the Board recharacterized the issue as an original claim because in February 2012 the RO associated with the claims file relevant service treatment records.  See 38 C.F.R. § 3.156(c) (2016).  

A January 2017 rating decision in part granted service connection for cerebellar degeneration with loss of use of the bilateral lower extremities and assigned a 100 percent rating effective January 23, 2015.  The RO evaluated the disability under Diagnostic Code 5110 for loss of use of both feet.  38 C.F.R. § 4.71a (2016).  In evaluating the disability, the RO noted the Veteran's report of having a bilateral leg condition.  Thus, the claim for service connection for a bilateral leg disability is no longer on appeal.  The January 2017 rating decision also granted service connection for neurocognitive disorder associated with cerebellar degeneration and evaluated that disability with posttraumatic stress disorder and depressive disorder as 100 percent disabling effective January 23, 2015.  

In a February 2017 statement, the Veteran's representative expressed disagreement with the effective date assigned in the January 2017 rating decision.  A March 2017 rating decision denied an earlier effective date for the award of service connection for neurocognitive disorder associated with cerebellar degeneration.  In an April 2017 statement, the Veteran's representative again expressed disagreement with the effective date.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, further development is needed on the claim for service connection for peripheral vestibular disease, claimed as vertigo.

In the prior remand, the Board incorrectly cited the Veteran's peripheral vestibular disease has peripheral vascular disease.  The Board noted that the service treatment records show that the Veteran reported dizzy spells in September and November 1970.  The Board noted that the September 2011 VA examiner failed to provide an opinion as to the relationship between the Veteran's post-service problems with vertigo/dizziness and falls, as well as the peripheral vestibular disease diagnosed at that time, and his military service, to include the dizzy spells he had while on active duty in 1970.  Therefore, the Board requested another VA examination to obtain this missing etiology opinion.  

The AOJ afforded the Veteran a VA examination in November 2016.  Due to the Board's mischaracterization of the disability, the examiner provided opinions on whether peripheral vascular disease was incurred in or caused by service.  Thus, the AOJ should afford the Veteran an examination for his peripheral vestibular disease to determine whether that had its onset in or is related to service, to include Agent Orange exposure.

The January 2017 rating decision in part granted service connection for cerebellar degeneration with loss of use of the bilateral lower extremities and assigned a 100 percent rating effective January 23, 2015.  The rating decision also granted service connection for neurocognitive disorder associated with cerebellar degeneration and evaluated that disability with posttraumatic stress disorder and depressive disorder as 100 percent disabling effective January 23, 2015.  In a February 2017 statement, the Veteran's representative expressed disagreement with the effective date.  While the RO issued a March 2017 rating decision denying a claim for an earlier effective date for the award of service connection for neurocognitive disorder associated with cerebellar degeneration, the Board is required to remand the issue of entitlement to an effective date earlier than January 23, 2015, for the awards of service connection for cerebellar degeneration with loss of use of the bilateral lower extremities and neurocognitive disorder associated with cerebellar degeneration for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

As the remand of the above claims could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case on the issue of entitlement to an effective date earlier than January 23, 2015, for the awards of service connection for cerebellar degeneration with loss of use of the bilateral lower extremities and neurocognitive disorder associated with cerebellar degeneration.  Advise the Veteran and his representative that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his peripheral vestibular disease.  The claims folder must be made available to and reviewed by the examiner. 

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral vestibular disease had its onset in or is otherwise related to active service, to include as a result of his presumed exposure to herbicides therein.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral vestibular disease was caused or aggravated by any service-connected disability.

In providing the requested opinions, the examiner should discuss the Veteran's service treatment records that documented his complaints of and treatment for dizzy spells in September 1970 and November 1970 as well as the post-service treatment records that documented his complaints of and treatment for vertigo and falls since June 1971.

In providing the requested opinions, the examiner should discuss the Veteran's competent lay claims.

A complete rationale shall be given for all opinions expressed.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

